Richard N. Hunt, Esq. Town Attorney, Montague and Harrisburg
You have informed us that you are the attorney for two towns that are interested in abolishing the office of town justice and acquiring town justice services through contract with neighboring towns. You have asked whether such an arrangement is legal.
Under Article VI, § 17 of the Constitution, town courts
  "are continued and shall have the jurisdiction prescribed by the legislature.
*      *      *
  "The legislature may discontinue any town court existing on the effective date of this article only with the approval of a majority of the total votes cast at a general election on the question of a proposed discontinuance of the court in each such town affected thereby. * * *
*      *      *
  "Justices of town courts shall be chosen by the electors of the town for terms of four years from and including the first day of January next after their election."
It seems clear from the above provisions that only the State Legislature may discontinue the town court, subject to mandatory referendum in the town. The Legislature acted under this authorization in establishing the Suffolk County District Court (L 1962, ch 871). This act required a referendum on the question whether the office of town justice should be abolished (see NY Const, Art VI, § 16).
Thus, under the provisions of the Constitution, only the Legislature may discontinue a town court. A town may not itself abolish the town court and contract for justice services with a neighboring town.